THE COURT
(THRÜSTON, Circuit Judge, absent)
said the offer to abandon was not
too late. They also said that evidence of overvaluation could be given only in support of the allegation of fraud. That overvaluation is not, per se, evidence of fraud, but was a circumstance proper for the consideration of the jury in considering the question of fraud; and that if they should find that the vessel was fraudulently overvalued, the plaintiff could not recover, even the value of the property, for the fraud would invalidate the contract altogether. Verdict for the plaintiff, $3,200.